Citation Nr: 0735134	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  03-24 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for claimed multiple 
joint pains (including of both hips, both shoulders, both 
hands, both elbows, the left knee, and the left ankle) to 
include as due to an undiagnosed illness.  

2.  Entitlement to service connection for claimed memory 
loss, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a claimed stomach 
disorder, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for residuals of a 
right ankle injury.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1983 to 
March 1986, from January 1991 to May 1991, and from July 1996 
to March 1997.  He served in the Southwest Asia theater of 
operations from January 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in March 2006.  

In August 2006, the Board granted service connection for 
fatigue due to undiagnosed illness and reopened the claim of 
service connection for a right ankle disorder.  The veteran's 
other claims, including service connection for multiple joint 
pain, memory loss, stomach disability, and residuals of a 
right ankle disability were remanded for additional 
development and adjudication.  




FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

2.  The objective indications and evidence in the record does 
not support a finding that the veteran has memory loss, a 
stomach disorder, a separate disability of the right ankle, 
or a disability manifested by joint pains of the elbows, 
hands, and left ankle, or that any such disorder is related 
to an-in-service disease or injury or a service-connected 
disorder.  

3.  The veteran's mild degenerative joint disease of both 
shoulders, hip strain with mild hypertrophic spurring via x-
ray study on left, mild degenerative changes to the left 
knee, and chronic gastritis with scattered diverticula in the 
intestines did not have their onset during service, and are 
not related to an in-service disease or injury, or a service-
connected disorder.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by memory loss, a stomach disorder, a separate disability of 
the right ankle, or disabilities manifested by joint pains of 
the elbows, hands or left ankle due to disease or injury was 
incurred in or aggravated by active service; they may not be 
presumed to have been incurred in service; and they are not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 and as revised by 71 Fed. Reg. 52744-
52747, 3.317 (2007).  

2.  The veteran's disability manifested by mild degenerative 
joint disease of both shoulders, hip strain with mild 
hypertrophic spurring via x-ray on left, mild degenerative 
changes to the left knee, or chronic gastritis with scattered 
diverticula in the intestines is not due to disease or injury 
that was incurred in or aggravated by service; nor is any 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006) and as revised by 
71 Fed. Reg. 52744-52747, 3.317 (20067).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letter dated in March 2001, July 2004, and August 
and October 2006, the veteran was furnished notice of the 
type of evidence needed in order to substantiate his claims, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).   

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claims 
and advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service treatment records and reports, VA 
examinations, the veteran's testimony before the Board, and 
statements submitted by the veteran and his representative in 
support of the claims.  In addition, the Board notes that 
this matter has been remanded for additional development, to 
include additional VA examinations.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Entitlement to service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) and as revised by 71 Fed. 
Reg. 52744-52747 (final rule revising § 3.310 to conform to 
the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc)).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  


A.  Service connection for multiple joint pains (including of 
both hips, both shoulders, both hands, both elbows, the left 
knee, and the left ankle), memory loss, and a stomach 
disorder, each to include as due to an undiagnosed illness.

Here, the veteran contends that he has multiple joint pains 
(including of both hips, both shoulders, both hands, both 
elbows, the left knee, and the left ankle), memory loss, and 
a stomach disorder, that are due to his service or are 
resulting from an undiagnosed illness.  

In this regard, the Board notes that service connection may 
be established for a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than September 30, 2011, and which by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1).  

In the case of claims based on undiagnosed illness under 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for 
"direct service connection," there is no requirement that 
there be competent evidence of a nexus between the claimed 
illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 
8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation, however, shall not be paid under this section 
if:  (1) there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

Here, the Board notes that VA does not generally grant 
service connection for symptoms alone, without an identified 
basis for those symptoms.  For example, "pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  

The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The medical evidence in this case consists of the veteran's 
service records, post-service treatment records and VA 
examinations.  

The service medical records show that the veteran injured his 
right knee and ankle playing football in October 1985.  He 
was indicated to have undergone physical therapy for his 
right knee.  He was also noted to have a bone chip in the 
right third digit of his right hand in September 1984, and a 
cut to his left palm  and a possible sprain to his right 
middle finger in April 1984.  A separation examination report 
dated in March 1991 indicated that the veteran was normal in 
all respects.  

After service, the veteran has had complaints of stomach 
trouble, to include occasional blood in his stools, chronic 
diarrhea, nausea and cramping.  The veteran also complained 
of various joint pains, including pain swelling in his hands, 
and pain in his hips, hands, shoulders, knees, ankles and 
elbows.  

The veteran has indicated that he has difficulty going up or 
down stairs.  He also indicated that sometimes his muscles 
also feel exhausted.  The veteran indicated that he felt 
tired all of the time and complained of memory problems.  

In order to determine whether the veteran has any joint, 
memory or stomach conditions that may be related to his 
service, the veteran was afforded several VA examinations.  

The first VA examination related to the veteran's claims is 
dated in September 2001.  The examiner indicated that the 
claims file had been reviewed in connection with the 
examination and report.  The medical history and current 
complaints were noted, to include a torn ligament in the 
veteran's right knee during service.  The veteran was 
examined and diagnosed with bilateral hip strain with mild 
hypertrophic spurring via x-ray on left; chronic knee strain 
with mild radiographic changes of degenerative joint disease 
of the medial compartment of the right knee with even milder 
changes on the left; chronic gastritis with scattered 
diverticula in the intestines, no signs of diverticulitis; 
chronic shoulder strain with mild radiographic changes on the 
left, none on the right; subjective complaints of bilateral 
hand swelling and pain, normal examination, normal x-ray, 
etiology unknown, diagnosis unknown; chronic subjective 
complaints of elbow pain, normal examination, normal x-rays; 
and chronic fatigue syndrome.  

In this regard, the examiner remarked that the veteran met 
the clinical evaluation and classification for Chronic 
Fatigue.  The examiner indicated that the veteran did not 
have a psychiatric or neurologic problem.  

In November 2006, the veteran was provided additional VA 
examinations in connection with his claims.  The first VA 
examination dealt with his joints and stomach, and the second 
examination reviewed the veteran's memory loss claim.  

The joints and stomach examiner indicated that the veteran's 
claims file had been reviewed in connection with the 
examination and report.  The veteran's medical history and 
complains were again reviewed for the record.  

Regarding his stomach, the veteran indicated that he had "no 
problems with [his] stomach at the present time."  The 
examiner then stated that there was no stomach disorder and 
that no further examination would proceed regarding any 
stomach problems.  

After examination, the veteran was diagnosed with mild 
degenerative joint disease of both shoulders (degenerative 
changes of the acromioclavicular joint noted on x-ray), no 
disease of the elbows found (negative x-rays); chronic strain 
of the knees, bilaterally (normal findings except for 
crepitus, negative x-rays); normal examination of the ankles 
(normal x-ray findings); degenerative joint disease of the 
right hip (mild degenerative joint changes) and normal left 
hip; and mild calcaneal spurring of both feet.  

The veteran was also diagnosed with chronic fatigue syndrome, 
with the examiner indicating that the veteran meets the 
criteria for this syndrome.  Regarding nexus to service, the 
examiner stated that the veteran's right ankle complaints 
were related to his chronic fatigue syndrome.  Regarding the 
multiple joint pains, the examiner stated that any 
degenerative joint changes noted would be affected by the 
chronic fatigue syndrome making those changes worse.  

If no degenerative joint changes were noted or there were 
normal x-ray findings, the examiner stated that these pains 
would be considered as caused by the chronic fatigue 
syndrome.  

With respect to memory loss, the examiner indicated that 
there was no indication of memory loss in discussion with the 
veteran, except his history of having that problem.  To the 
extent that such a problem exists, the examiner indicated 
that it is more likely than not a result of the chronic 
fatigue syndrome.  

The veteran was then afforded a VA examination, also dated in 
November 2006.  The examiner indicated that the veteran's 
claims file had been reviewed in connection with the 
examination and report.  After examination, the examiner 
stated that the brief testing/screening data did not suggest 
a significant level of cognitive dysfunction.  

The examiner indicated that, overall, the veteran seemed to 
have functioned generally adequately on his job and recent 
education degree, although the veteran did report some 
difficulties with certain types of memory.  The examiner 
concluded that there did not appear to be extreme deficits 
based on the evaluation.  No diagnosis was offered.  

Based on the foregoing, the Board finds that the veteran has 
been diagnosed with (i) mild degenerative joint disease of 
both shoulders (degenerative changes of the acromioclavicular 
joint noted on x-ray), (ii) hip strain with mild hypertrophic 
spurring via x-ray on left (later noted to be normal), (iii)  
mild degenerative changes to the left knee (later noted to be 
normal), and (iv) chronic gastritis with scattered 
diverticula in the intestines, no signs of diverticulitis 
(later indicated to have no stomach trouble).  The veteran 
has not been diagnosed with any memory disability or any 
condition of the elbows, hands and left ankle.  

Here, the Board notes that, to the extent that any of the 
veteran's disabilities can be attributed to any known 
clinical diagnosis, service connection based on an 
undiagnosed illness is not available.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1).  

This rules out presumptive service connection on the basis of 
an undiagnosed illness for the veteran's mild degenerative 
joint disease of both shoulders, left hip strain with mild 
hypertrophic spurring via x-ray on left, mild degenerative 
changes to the left knee and chronic gastritis.  

And to the extent that the veteran has not been diagnosed 
with a condition, but nevertheless had chronic complaints of 
pain and other symptoms, the November 2006 VA examiner, who 
reviewed his claims file in connection with the claims, 
concluded that the veteran's complaints were each residuals 
of the veteran's chronic fatigue syndrome, for which he has 
already been service connected.  

Moreover, the Board notes that service connection on a direct 
or secondary basis is not warranted for these conditions.  
The veteran's service medical records are negative for any of 
the noted conditions in service.  And there are no post-
service medical records indicating that, to the extent that 
the veteran has been diagnosed with a disability, the 
veteran's disabilities are linked to service.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without a 
current diagnosis, a claim for entitlement to service 
connection cannot be sustained).  

While the veteran may feel that his conditions are related to 
his service, as a lay person the veteran is not competent to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In this case, the medical evidence is against 
service connection for a stomach disorder, memory loss, and 
joint pains of the hips, shoulders, elbows, hands, left knee 
and left ankle.  


B.  Service connection for residuals of a right ankle injury.

The evidence in this case consists of the veteran's service 
medical records, post service treatment reports, and a VA 
examination dated in November 2006.  

As noted, the veteran's service medical records indicate that 
the veteran suffered a torn ligament in his right knee and 
right ankle strain in service.  A 1991 separation 
examination, however, did not indicate any problems with the 
veteran's right ankle.  

The November 2006 VA examiner, after examining the veteran, 
indicated that the veteran had a normal examination of the 
ankles (normal x-ray findings).  Regarding nexus to service, 
the examiner stated that the veteran's right ankle complaints 
are related to his chronic fatigue syndrome.  

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran has a current 
right ankle disability, and to the extent that he has right 
ankle pain, it is a residual of his already service-connected 
chronic fatigue syndrome.  In this regard, the Board notes 
that without a current diagnosis, a claim for entitlement to 
service connection cannot be sustained.   See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

While the veteran may feel that his right ankle pain is 
related to his service, as a lay person the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In this case, the medical evidence is against 
service connection for a right ankle disability.  



ORDER

Service connection for claimed multiple joint pains, 
including of both hips, both shoulders, both hands, both 
elbows, the left knee, and the left ankle, is denied.  

Service connection for memory loss is denied.  

Service connection for a stomach disorder is denied.  

Service connection for residuals of a right ankle injury is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


